ORDER
It appearing to the Court that the grant of review in this ease was improvident,
. IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the petition for review is denied.
FELDMAN, Chief Justice, dissents from this order because he believes that the Court of Appeals should have affirmed the trial court’s order on the issue presented: Mr. Little and his attorney violated the trial judge’s preliminary injunction by seizing Mrs. Little’s automobile and selling it. Justice Feldman would therefore have depubl-ished the opinion.